DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Response to Amendment
Applicant’s amendment filed on 2/2/2021 has been entered. Claims 1, 7, 9 and 14 are amended. Claims 1-15 are pending.
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are moot because they do not apply to the new reference cited in the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (EP 3 321 892 A1), and further in view of Addepalli (US 8,863,256) and Ghabra (US 2006/0114100).
Regarding claims 1, 7, 9, 14,Castillo discloses a method and vehicle performed by a vehicle of enabling access to the vehicle using a wireless communication device as a key, the method comprising: 
advertising a random number required to access the vehicle (a challenge message 308 comprising a random number RND is transmitted by the vehicle lock 302 to the mobile application 301, Para. 48);
receiving, after advertising the random number, from the wireless communication device approaching the vehicle, a request to access the vehicle, the request comprising authentication data, a signature of the wireless communication device (via an authentication request from smartphone including an intermediate key AK, which is determined 309 by the mobile application 301. AK is for example derived from the mobile key DK and the action ACT, Para. 48); 
determining that the received authentication data matches the advertised random number;

Castillo fails to disclose receiving booking data required to access the vehicle; and determining that the booking data is valid in response to verifying correctness of the signature of the wireless communication device; and allowing access to the vehicle in response to determining that the booking data is valid.
Addepalli teaches a method to authenticate a user of a vehicle by providing digital signatures to users, including a signature issued from a third party such as a car rental company (via third party certificate as booking data, col. 11, line 65 to col. 12, line 15; col. 12, line 57-col. 13, line 10; and Abstract).
From the teachings of Addepalli, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Castillo to include receiving booking data required to access the vehicle; and determining that the booking data is valid in response to verifying correctness of the signature of the wireless communication device; and allowing access to the vehicle in response to determining that the booking data is valid in order to authenticate a user before access is granted, thereby improve security.
The combination of Castillo and Addepalli fails to disclose advertising, prior to establishing a connection between the vehicle and the wireless communication device, the random number required to access the vehicle.
Ghabra teaches a passive vehicle entry system, wherein a vehicle is configured to advertise, prior to establishing a connection between the vehicle and a wireless communication device, a random 
From the teachings of Ghabra, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Castillo and Addepalli to include advertising, prior to establishing a connection between the vehicle and the wireless communication device, the random number required to access the vehicle in order to receive a response from the wireless communication device to authenticate the wireless communication device as quickly as possible, thereby improve system performance.
Regarding claim 2, 10, Castillo fails to disclose a new random number is advertised after a currently advertised random number is received from the wireless communication device.
MPEP 2144.04 states that duplication of parts is considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Castillo to include a second wireless communication device, wherein a new random number is advertised after a currently advertised random number is received from the wireless communication device in order to allow authentication of the second wireless communication device, as multiple wireless communication devices can be used to access a vehicle.
Regarding claim 3, 11, Castillo and Addepalli discloses the claimed invention, wherein Addepalli discloses the booking data comprises a signature of a party issuing the booking data, and wherein determining that the booking data is valid comprises verifying correctness of the signature of the party issuing the booking data (via authentication of third party certificate, col. 11, line 65 to col. 12, line 15; col. 12, line 57-col. 13, line 10; and Abstract).

Addepalli teaches a method to verify a user of a vehicle, wherein a public key can be associated with the vehicle to allow authentication of a user request to access the vehicle (col. 15, line 61-col. 16, line 4; and col. 16, lines 15-45; and Abstract).
From the teachings of Addepalli, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Castillo to include the booking data comprises a public key of the vehicle in order to further increase security as combining known prior art elements to produce predictable results is considered obvious.
Regarding claims 5, 12, Castillo discloses the advertising of a random number is performed using Bluetooth Low Energy (Para. 46).
Regarding claim 6, 8, 13, 15, Castillo and Addepalli discloses the claimed invention (see rejection of claim 1), therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the vehicle comprises a processing unit and a non-transitory computer readable medium having stored computer executable instructions for execution by the processing unit for enabling the access to the vehicle using the wireless communication device as the key in order to implement the method of the combination of Castillo and Addepalli.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0084753 related to vehicle wireless communication security.

                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689